JPMORGAN TRUST I J.P. Morgan Income Funds J.P. Morgan International Equity Funds JPMorgan Inflation Managed Bond Fund JPMorgan Global Natural Resources Fund Prospectus dated April 30, 2010, Prospectus dated November 18, 2010, as supplemented as supplemented JPMorgan Asia Equity Fund JPMorgan Emerging Markets Debt Fund JPMorgan China Region Fund JPMorgan Real Return Fund JPMorgan Emerging Economies Fund JPMorgan Strategic Income Opportunities Fund JPMorgan Emerging Markets Equity Fund JPMorgan Total Return Fund JPMorgan Global Focus Fund Prospectus dated July 1, 2010, JPMorgan Global Equity Income Fund as supplemented JPMorgan India Fund JPMorgan International Equity Fund JPMorgan Multi-Sector Income Fund JPMorgan International Opportunities Fund Prospectus dated November 18, 2010, JPMorgan International Opportunities Plus Fund as supplemented JPMorgan International Small Cap Equity Fund JPMorgan International Value Fund JPMorgan Credit Opportunities Fund JPMorgan Intrepid European Fund Prospectus dated November 23, 2010, JPMorgan Intrepid International Fund as supplemented JPMorgan Latin America Fund JPMorgan Russia Fund J.P. Morgan Municipal Bond Funds Prospectuses dated February 28, 2011, JPMorgan California Tax Free Bond Fund as supplemented JPMorgan Intermediate Tax Free Bond Fund JPMorgan New York Tax Free Bond Fund J.P. Morgan Funds Prospectus dated July 1, 2010, JPMorgan Diversified Real Return Fund as supplemented JPMorgan Income Builder Fund JPMorgan Strategic Preservation Fund J.P. Morgan Tax Aware Funds Prospectuses dated February 28, 2011, JPMorgan Tax Aware High Income Fund as supplemented Prospectus dated July 1, 2010, as supplemented JPMorgan Alternative Strategies Fund Prospectus dated June 2, 2010, JPMorgan Tax Aware Income Opportunities Fund as supplemented Prospectus dated February 24, 2011, as supplemented J.P. Morgan Specialty Funds Highbridge Dynamic Commodities Strategy Fund JPMorgan Tax Aware Equity Fund Highbridge Statistical Market Neutral Fund JPMorgan Tax Aware Real Return Fund JPMorgan International Realty Fund Prospectus dated February 28, 2011, JPMorgan Research Market Neutral Fund as supplemented JPMorgan Research Equity Long/Short Fund Prospectuses dated February 28, 2011, J.P. Morgan International Funds as supplemented JPMorgan International Currency Income Fund Prospectus dated February 28, 2011, JPMorgan Growth Long/Short Fund as supplemented Prospectus dated November 18, 2011 JPMorgan SmartRetirement Funds JPMorgan Multi-Cap Long/Short Fund JPMorgan SmartRetirement Income Fund® Prospectus dated November 18, 2011 JPMorgan SmartRetirement 2010 Fundsm JPMorgan SmartRetirement 2015 Fundsm JPMORGAN TRUST II JPMorgan SmartRetirement 2020 Fundsm JPMorgan SmartRetirement 2025 Fundsm J.P. Morgan Income Funds JPMorgan SmartRetirement 2030 Fundsm JPMorgan Core Bond Fund JPMorgan SmartRetirement 2035 Fundsm JPMorgan Core Plus Bond Fund JPMorgan SmartRetirement 2040 Fundsm JPMorgan Government Bond Fund JPMorgan SmartRetirement 2045 Fundsm JPMorgan High Yield Fund JPMorgan SmartRetirement 2050 Fundsm JPMorgan Mortgage-Backed Securities Fund Prospectus dated November 1, 2010, JPMorgan Short Duration Bond Fund as supplemented JPMorgan Treasury & Agency Fund JPMorgan Limited Duration Bond Fund JPMorgan Access Funds Prospectus dated July 1, 2010, JPMorgan Access Balanced Fund as supplemented JPMorgan Access Growth Fund Prospectus dated November 1, 2010, J.P. Morgan Municipal Bond Funds as supplemented JPMorgan Arizona Municipal Bond Fund JPMorgan Michigan Municipal Bond Fund J.P. Morgan U.S. Equity Funds JPMorgan Municipal Income Fund JPMorgan Disciplined Equity Fund JPMorgan Ohio Municipal Bond Fund JPMorgan Diversified Fund JPMorgan Short-Intermediate Municipal Bond Fund JPMorgan Dynamic Growth Fund JPMorgan Tax Free Bond Fund JPMorgan Dynamic Small Cap Growth Fund Prospectus dated July 1, 2010, JPMorgan Growth and Income Fund as supplemented JPMorgan Intrepid America Fund JPMorgan Intrepid Growth Fund J.P. Morgan Specialty Funds JPMorgan Intrepid Multi Cap Fund JPMorgan U.S. Real Estate Fund JPMorgan Intrepid Value Fund Prospectus dated December 31, 2010, JPMorgan Mid Cap Equity Fund as supplemented JPMorgan Multi-Cap Long/Short Fund JPMorgan Small Cap Equity Fund J.P. Morgan U.S. Equity Funds JPMorgan U.S. Dynamic Plus Fund JPMorgan Equity Income Fund JPMorgan U.S. Equity Fund JPMorgan Equity Index Fund JPMorgan U.S. Large Cap Core Plus Fund JPMorgan Intrepid Mid Cap Fund JPMorgan U.S. Large Cap Value Plus Fund JPMorgan Large Cap Growth Fund JPMorgan U.S. Research Equity Plus Fund JPMorgan Large Cap Value Fund JPMorgan U.S. Small Company Fund JPMorgan Market Expansion Index Fund JPMorgan Value Advantage Fund JPMorgan Mid Cap Growth Fund JPMorgan Value Discovery Fund JPMorgan Multi-Cap Market Neutral Fund Prospectuses dated November 1, 2010, JPMorgan Small Cap Growth Fund as supplemented JPMorgan Small Cap Value Fund Prospectuses dated November 1, 2010, JPMorgan Mid Cap Core Fund as supplemented Prospectus dated November 29, 2010 J.P. MORGAN FLEMINGMUTUAL FUND GROUP, INC. J.P. Morgan Investor Funds JPMorgan Investor Growth Fund J.P. Morgan U.S. Equity Funds JPMorgan Investor Growth & Income Fund JPMorgan Mid Cap Value Fund JPMorgan Investor Balanced Fund Prospectus dated November 1, 2010, JPMorgan Investor Conservative Growth Fund as supplemented Prospectus dated November 1, 2010, as supplemented JPMORGAN VALUE OPPORTUNITIES FUND, INC. J.P. Morgan International Equity Funds JPMorgan International Equity Index Fund J.P. Morgan U.S. Equity Funds Prospectus dated February 28, 2011, JPMorgan Value Opportunities Fund as supplemented Prospectus dated November 1, 2010, as supplemented J.P. MORGAN MUTUAL FUND GROUP UNDISCOVERED MANAGERS FUNDS J.P. Morgan Income Funds Undiscovered Managers Behavioral Growth Fund JPMorgan Short Term Bond Fund II Undiscovered Managers Behavioral Value Fund Prospectus dated July 1, 2010, JPMorgan Realty Income Fund as supplemented Prospectus dated December 31, 2010, as supplemented J.P. MORGAN MUTUAL FUND INVESTMENT TRUST J.P. Morgan U.S. Equity Funds JPMorgan Growth Advantage Fund Prospectus dated November 1, 2010, as supplemented (Class A Shares) Supplement dated May 13, 2011 to the Prospectuses as dated above, as supplemented Effective June 17, 2011, the Funds will no longer waive the Class A Sales Charge for purchases made by a charitable organization as defined for purposes of Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, or by a charitable remainder trust or life income pool established for the benefit of a charitable organization. To reflect this, item 12 in the section titled “Sales Charges — Waiver of the Class A Sales Charge” in “How to Do Business with the Funds” is deleted in its entirety. In addition, item 13 in the same section, which is the last item in the section, is renumbered as item 12. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE
